DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending.
Claim Objections

Claims 1 and 14 are objected to because of the following informalities:  
-- and interconnects-- should be -- and the interconnects -- in claim 1 line 7, claim 14 line 6.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-- controller, configured to configure --  in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (See page 17 lines 15-27) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following claim language is not clearly understood:
Claim 1 line 10 recites “ a compute node among the compute nodes” and in line 5 recites “at least some of the compute nodes” and in line 2 recites “array of compute nodes”. It is unclear “compute nodes” recited in line 10 is referring to some of the compute nodes or array of compute nodes or both. 

Claim 1 line 8-10 recites “send to the compute fabric multiple threads that each executes the specified code instructions”. It is unclear if threads or code instructions or thread executing the instructions are being sent.

Claim 1 lines 8 recites “compute fabric to execute specified code instructions” and in lines 9-10 recites “multiple threads that each executes the specified code instructions”. It is unclear if the code instructions are executed by the compute fabric or thread or thread running on the compute fabric.
Independent claim 1 recites “transfer a result” while dependent claim 8 recites “transferring metadata”. It is unclear if the result or metadata is being transferred. It is also not clearly recited metadata is transferred from where to where i.e. source/destination of metadata of the thread.
Claim 2 line 2 recites “transfer of the result is internal to the compute node”. It is unclear what is being referred by “internal” (i.e. if the result is transferred to register/storage within the compute node).
Claim 5 recites “cascade of two or more token buffers”. It is unclear “cascade” is referring to combination of two buffers in certain manner or simply combination of the two buffers.
Claim 14 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-26 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1:  
Claim 1 recites a processor, which falls within the “machine/manufacture” category of 35 U.S.C. § 101. Claim 14 recites a method, which falls within the “process” category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 1 recites the following steps:
[i]	a compute fabric, comprising an array of compute nodes and interconnects that configurably connect the compute 5nodes; and
[ii] 	a controller, configured to configure at least some of the compute nodes and interconnects in the compute fabric to execute specified code instructions, and to send to the compute fabric multiple threads that each executes 10the specified code instructions,
[iii]	wherein a compute node among the compute nodes is configured to execute a code instruction for a first thread, and 
[iv]	to transfer a result of the code instruction within the fabric, for use as an operand by a second thread, 15different from the first thread. 

The processor comprising compute fabric performing steps described by steps [ii], [iv] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [ii]-[iv] recite the abstract concept of [m]ental processes.” Id.
For example, in step [ii],  send to the compute fabric multiple threads that each executes 10the specified code instructions, requires sending to specific code instructions to each thread of multiple threads, which is a combination of observation, evaluation, judgment and opinion. Similarly, in step [ii],  “to transfer a result of the code instruction within the fabric, for use as an operand by a second thread, 15different from the first thread” involves transferring the processing results to a different thread within the fabric and resembles the idea of observation, evaluation, judgment and opinion. Therefore, claim 1 recites a judicial exception. For these same reasons, claim 14 recites judicial exception.

Step 2A, Prong Two
Because claims 1, and 14 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites  a “processor” comprising [i] a compute fabric, comprising an array of compute nodes and interconnects that configurably connect the compute 5nodes; and [ii] a controller, configured to configure at least some of the compute nodes and interconnects in the compute fabric to execute specified code instructions, and [iii] wherein a compute node among the compute nodes is configured to execute a code instruction for a first thread.

The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. For example, “processor” according to the specification comprises plurality of computing nodes that are connected using interconnects and a controller” ¶ 0030-0034 and fig. 1. Claim 1 also recites compute node is configured to execute a code of instruction, which resembles the generic computer. Therefore, group of plurality of computing nodes (i.e. generic computing components) connected by interconnect and a controller to perform the computations using the computing node is either equivalent to providing/linking a technological environment or engine to perform certain method of computation, and under broadest reasonable interpretation, do not integrate the judicial exception into a practical application.
Thus, independent claims 1, and 14 are directed to a judicial exception because claims 1 and 14 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B
Because claims 1, and 14 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the processor, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). See Spec. ¶ 0030-0034 and fig. 1. Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, these limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further, the Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. For example, Specification discloses “processor”, “array of compute nodes”, “controller” ¶ 0030-0034 and fig. 1  performing send and/or receiving control information, which as recited in the claim could be generic computer performing generic computing methods under broadest reasonable interpretation of the claim elements. Further the additional limitations of “[iii] wherein a compute node among the compute nodes is configured to execute a code instruction for a first thread” has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”). The computing architecture CGRA described in the claimed invention is also well known to one of ordinary skills in the prior art (See specification ¶ 0003).
Thus, Claims 1, and 14 are not directed to significantly more than a patent ineligible concept. 
Dependent claims 2 and 15 are directed to transferring the result to the compute node internally, which resembles the idea of insignificant post solution activity. Therefore, these don’t make the patent eligible.
 Dependent claims 3 and 16 are directed to transferring the result to a different compute node internally, which resembles the idea of insignificant post solution activity. Therefore, these don’t make the patent eligible.
Dependent claims 4 and 17 are directed to transfer the result by saving into token buffer, which resembles the idea of insignificant post solution activity. Therefore, these don’t make the patent eligible.
Dependent claims 5, 18 are directed to token buffer implementation using two or more compute node, which is merely including “saving” as post solution activity using token buffer implemented by multiple nodes. Therefore, these don’t make the patent eligible.
Dependent claims 6, 19 are directed to associating the result to the second thread and resembles the insignificant post solution activity. Therefore, these don’t make the patent eligible.
Dependent claims 7, 20 recite the structure of the token buffer and is describing the technological environment to perform the step of saving the results, which is equivalent to the idea of linking the technical environment to the abstract idea.
Dependent claims 8, 21 recite transferring metadata specifying the thread and further indicates the transfer of information, under broadest reasonable interpretation, and can’t make the patent eligible.
Dependent claims 9-10, 22-23 recite the predefined order of the execution of threads i.e. scheduling threads for execution in certain order, which is combination of observation, evaluation, judgement, and opinion i.e. it resembles the mental process abstract idea category.  
Dependent claims 11-13, 24-26 are directed to a condition that the thread being within a valid range for transferring/using/not using the result and is a combination of observation, evaluation, judgement, and opinion i.e. it resembles the mental process abstract idea category. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanstein et al. (US 2009/0070552 A1, hereafter Kanstein) in view of Beale et al. (US 2017/004130 A1, hereafter Beale).

As per claim 1, Kanstien teaches the invention  substantially as claimed including a processor (fig. 1 processor), comprising: 
a compute fabric, comprising an array of compute nodes ([0077] fig. 1  functional units FUs 13 configurable array 12) and interconnects that configurably connect the compute 5nodes ([0080] routing resources 16 interconnection FUs 13 [0088] interconnect arrangement); and 
a controller, configured to configure at least some of the compute nodes and interconnects in the compute fabric to execute specified code instructions (fig 2 controllers 26-28 program counters 21-23 instruction fetch 29 partitions 17-19 fig. 1 partitions 17-19 associated FUs[0047] code partitions, processing unit, executed [0088]every partition, array mode, control module, interconnect arrangement), and to send to the compute fabric multiple threads that each executes 10the specified code instructions ([0032] application, plurality of threads [0033] assignment, one or more threads, processing units [0084] fig. 1 partitions 17-19, threads, executed, parallel, combination of partitions to execute a threads [0085] array mode, plurality of threads, run, parallel, plurality of non-overlapping processing units),

wherein a compute node among the compute nodes is configured to execute a code instruction for a first thread ([0085] plurality of threads, run, parallel, non-overlapping processing units, control module), and to transfer a result of the code instruction within the fabric, for use as an operand by a second thread, 15different from the first thread ([0080] result, FUs 13, written to data storage RFs 14, result of the FUs13 can be routed to other FUs 13 [0039] distributing outputs to their assigned partition [0071] [0033] assignment, one or more threads, processing units [0084] fig. 1 partitions 17-19, threads, executed, parallel).
Kanstein doesn’t specifically teach fabric.
Beale, however, teaches compute fabric ([0005] large scale computing fabric).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Kanstein with the teachings of Beale of large scale computing fabric to improve efficiency allow compute fabric to the method of Kanestein as in the instant invention. 

As per claim 2, Kanstein teaches wherein transfer of the result is internal to the compute node that executes the code instruction ([0080] result, FUs 13, written to data storage RFs 14, result, routed). 
 
As per claim 3, Kanstein teaches wherein the 20compute node that executes the code instruction is configured to transfer the result to a different compute node in the fabric ([0080] result, result of the FUs13 can be routed to other FUs, routed). 
 

As per claim 4, Kanstein teaches wherein the compute node is configured to transfer the result by saving 25the result to a buffer in the fabric ([0080] result, FUs 13, written to data storage RFs 14, routed).  
Beale teaches remaining claim elements of token buffer ([0061] memory, set of areas 204 descriptors 206 referenced by tokens 203 fig 2 200).

As per claim 5, Kanstein teaches wherein the buffer is formed of a cascade of two or more buffers of two or more of the compute nodes ([0080] result, FUs 13, written to data storage distributed RFs 14 shared storage register RF’ 15 , global data storage shared between a plurality of functional units 13). 
Beale teaches remaining claim elements of token buffer ([0061] memory, set of areas 204 descriptors 206 referenced by tokens 203 fig 2 200).


As per claim 6, Kanstein teaches wherein, in transferring the result, the compute node is configured to associate the result with the second thread ([0080] result, FUs 13, written to data storage distributed RFs 14 RF’ 15 data storage shared between plurality of functional units, result of the FUs 13 can be routed to other FUs 13 [0032] application, plurality of threads [0033] assignment, one or more threads, processing units [0084] fig. 1 partitions 17-19, threads, executed, parallel, combination of partitions to execute a threads [0039] distributing, outputs, assigned partitions [0071] output of device A is directly connected to an input of device B).  

As per claim 7, Kanstein teaches wherein the 5compute node is configured to transfer the result by saving the result to a buffer that comprises multiple slots ([0080] result, FUs 13, written to data storage distributed RFs 14 [0116] clustered register file, clustered, each thread has its own register), each slot assigned to a respective thread ([0116] clustered register file, clustered, each thread has its own register), and to associate the result with the second thread by saving the result to a slot assigned to the second thread ([0080] result, FUs 13, written to data storage distributed RFs 14 RF’ 15 data storage shared between plurality of functional units, result of the FUs 13 can be routed to other FUs 13  [0032] [0033] assignment, one or more threads, processing units [0084] [0039] distributing, outputs, assigned partitions [0071] output of device A is directly connected to an input of device B [0116] dual thread execution, shadow register file).    
Beale teaches remaining claim elements of token buffer ([0061] memory, set of areas 204 descriptors 206 referenced by tokens 203 fig 2 200).

10
Claim 14 recites a method for elements of claim 1. Therefore, it is rejected for the same rational.
Claim 15 recites a method for elements of claim 2. Therefore, it is rejected for the same rational.
Claim 16 recites a method for elements of claim 3. Therefore, it is rejected for the same rational.
Claim 17 recites a method for elements of claim 4. Therefore, it is rejected for the same rational.
Claim 18 recites a method for elements of claim 5. Therefore, it is rejected for the same rational.
Claim 19 recites a method for elements of claim 6. Therefore, it is rejected for the same rational.
Claim 20 recites a method for elements of claim 7. Therefore, it is rejected for the same rational.
20

Claim(s) 8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanstein in view of Beale, as applied to above claims, and further in view of  Archer et al. (US 2013/0074097 A1, hereafter Archer).


As per claim 8, Kanstein teaches wherein the compute node is configured to associate the result with the second thread ( [0080] result, FUs 13, written to data storage distributed RFs 14 RF’ 15 data storage shared between plurality of functional units, result of the FUs 13 can be routed to other FUs 13  [0032] [0033] assignment, one or more threads, processing units [0084] [0039] distributing, outputs, assigned partitions [0071] output of device A is directly connected to an input of device B).  
Kanstein and Beale, in combination, do not specifically teach transferring metadata that specifies the second thread.
Archer, however, teaches transferring metadata that specifies the second thread ([0050] parallel active messaging interface, data communication, endpoints, parameters for a thread of execution, compute node [0053]).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Kanstein and Beale with the teachings of Archer of data communications comprising parameters for a thread of executions to improve efficiency and allow associating result by transferring metadata that specifies the second thread to the method of Kanstein and Beale as in the instant invention.
Claim 21 recites a method for elements of claim 8. Therefore, it is rejected for the same rational.


Claim(s) 9-10, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Beale, as applied to above claims, and further in view of  Surti et al. (US 2014/0306970 A1, hereafter Surti).

As per claim 9, Kanstien teaches wherein the 15multiple threads execution, ([0003] simultaneously processing, threads, multi-processing/multi-threading manner).  

Kanstein and Beale, in combination, do not specifically teach threads have a predefined order of execution and wherein the first thread is earlier than the second thread in the order of execution.

Surti, however, teaches threads have a predefined order of execution ([0004] thread dependency register [0005] previous threads retire, correct order of the dependent thread, dependent thread may wait) and wherein the first thread is earlier than the second thread in the order of execution ([0005] previous thread retire, fully executed, guaranteeing correct order of thread ).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Kanstein and Beale with the teachings of Surti of execution of correct order of dependent thread after the previous thread retire to improve efficiency and allow threads have a predefined order of execution and wherein the first thread is earlier than the second thread in the order of execution to the method of Kanstein and Beale as in the instant invention.

As per claim 10, Kanestein teaches wherein the multiple threads of execution ([0003] simultaneously processing, threads, multi-processing/multi-threading manner).  
Surti teaches remaining claim elements of threads have a predefined order and  20wherein the first thread is later than the second thread in the order of execution ([0004] thread dependency register [0005] previous threads retire, correct order of the dependent thread, dependent thread may wait [0005] previous thread retire, fully executed, guaranteeing correct order of thread i.e. order is based on dependency).

Claim 22 recites a method for elements of claim 9. Therefore, it is rejected for the same rational.
Claim 23 recites a method for elements of claim 10. Therefore, it is rejected for the same rational.

 
Claim(s) 11-12, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Beale, as applied to above claims, and further in view of  Glauert et al. (US 2016/0259668  A1, hereafter Glauert).

As per claim 11, Kanestein teaches wherein the compute node is configured to transfer the result ([0080] result, FUs 13, written to data storage distributed RFs 14 RF’ 15 data storage shared between plurality of functional units, result of the FUs 13 can be routed to other FUs 13). 25

Kanestein and Beale, in combination, do not specifically teach transfer result only when an identifier of the second thread is within a valid range.

Glauert, however, teaches transfer result only when an identifier of the second thread is within a valid range ([0005] execute plurality of threads, threads, perform operations on thread data, thread identifier, value, dependent on thread identifier [0057] output, input to summation elements, value output from the generator i.e. summation element has unique value [0056] [0063] fig. 3 identifier [0068] fig. 5 image region to be processed 260 range of thread identifier top left (1,1) and bottom right (5,4) is within the range of the valid thread identifiers [0032] fig 10 515).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Kanstein and Beale with the teachings of Glauert of output is input to summation elements and uniquely identifier summation elements with a value generated based on a constant to improve efficiency and allow teach transfer result only when an identifier of the second thread is within a valid range to the method of Kanstein and Beale as in the instant invention.

As per claim 12, Kanestein teaches wherein at least one of the compute nodes, which is assigned to use the result as an operand, is configured to use the transferred result ([0080] result, FUs 13, written to data storage distributed RFs 14 RF’ 15 data storage shared between plurality of functional units, result of the FUs 13 can be routed to other FUs 13).  
Glauert teaches remaining claim elements to transfer result only when an identifier of the second thread is within a valid range ([0005] execute plurality of threads, threads, perform operations on thread data, thread identifier, value, dependent on thread identifier [0057] output, input to summation elements, value output from the generator i.e. summation element has unique value [0056] [0063] fig. 3 identifier [0068] fig. 5 image region to be processed 260 range of thread identifier top left (1,1) and bottom right (5,4) i.e. rest of the thread identifier is outside the range [0032] fig 10 515).

Claim 24 recites a method for elements of claim 11. Therefore, it is rejected for the same rational.
Claim 25 recites a method for elements of claim 12. Therefore, it is rejected for the same rational.


Claim(s) 13, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Beale and further in view of  Glauert, as applied to above claims, and further in view of Ron et al. (US 2016/0246728 A1, hereafter Ron).

As per claim 13, Kanestein teaches the compute node, which is assigned to use the result as an operand, is configured for 5execution of the second thread ([0080] result, FUs 13, written to data storage distributed RFs 14 RF’ 15 data storage shared between plurality of functional units, result of the FUs 13 can be routed to other FUs 13).  
Kanestein and Beale, in combination, do not specifically teach when the identifier of the second thread is outside the valid range, compute node is configured to obtain the operand from an alternative source.
Glauert, however, teaches when the identifier of the second thread is outside the valid range ([0065] dimensionality of range of thread identifier matches the dimensionality of the data image [0068] fig. 5 image region to be processed 260 range of thread identifier top left (1,1) and bottom right (5,4) i.e. rest of the thread identifier is outside the range).
Kanestein, Beale and Glauert, in combination, do not specifically teach compute node is configured to obtain the operand from an alternative source.

Ron, however, teaches compute node is configured to obtain the operand from an alternative source ([0058] thread, attempts, read, register, marked invalid, obtain data from the thread’s backing memory region rather than the data from the register).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Kanstein, Beale and Glauert with the teachings of Ron of obtaining data from the thread’s backing memory region if the thread’s register is marked invalid to improve efficiency and allow compute node is configured to obtain the operand from an alternative source to the method of Kanstein, Beale and Glauert as in the instant invention.
Claim 26 recites a method for elements of claim 13. Therefore, it is rejected for the same rational.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHUNG; Moo-Kyoung (US-20140317626-A1) teaches Processor For Batch Thread Processing, Batch Thread Processing Method Using The Same, And Code Generation Apparatus For Batch Thread Processing.
David; Raphael (US-9052957-B2) teaches Method and System for Conducting Intensive Multitask and Multiflow Calculation in Real-Time.
Glaister; Andy (US-20130219377-A1)  teaches Scalar Optimizations For Shaders.
Manet; Philippe (US-20120303933-A1) teaches Tile-Based Processor Architecture Model For High-Efficiency Embedded Homogeneous Multicore Platforms.
SHIM; Heejun (US 20100211747 A1) teaches Processor With Reconfigurable Architecture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195